Citation Nr: 1729565	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 1991.  He had training in the Army National Guard between October and November 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2009 rating decision of a VA Regional Office (RO) that, in pertinent part, denied entitlement to service connection for erectile dysfunction.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the issue on appeal.

The record reflects that in correspondence dated in April 2017, the Veteran's Representative requested a personal hearing before a Member of the Board that has not been acknowledged.  This request must be addressed prior to further consideration and adjudication of the claim on appeal.  The RO should thus contact the Veteran to ascertain the type of hearing he desires and, thereafter, schedule him for a Travel Board or videoconference hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and ask him what type of Board hearing he would like to have.

2.  Thereafter, schedule the Veteran for a Travel Board or videoconference hearing at the RO in accordance with applicable procedures.  If the Veteran subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




